Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “constituted of pores the diameter of which are less than 1000 A, obtained by nitrogen desorption, greater than or equal to 0.15 cm^3/g” is indefinite because the term pores is plural and the diameter applies to a singular pore.

In claim 1, line 12, the phrase “the mass of residues” lacks antecedent basis in the claims.
In claims 6 and 7, the phrase “said compound” lacks antecedent basis in the claims.
In claim 10 the phrase “typically less than 0.15 cm^3/g” is indefinite because it is unclear whether this feature is required by the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langelin US 6322769 in view of Nicholson US 4208388.
Regarding claim 1, and 6-7, Langelin teaches a slacked lime product, calcium hydroxide (Abstract). The slacked lime may have a surface area of greater than 30 m^2/g (Abstract), a pore volume with a pore diameter of less than 1000 A of greater than 0.15 cm^3/g (col. 3, l. 1-13). The product may have two fractions, one greater than 32 microns and a second less than 32 microns. The fractions greater than 32 microns may be less than 10 percent of the total composition (col. 3, l. 22-35). The alpine fluidity according to the method of measurement recited in claim 1 is between 40 and 50 % (col. 3, l. 55-65).
Langelin does not expressly state that the fluidity may be greater than 50%.
Nicholson teaches a process of increasing the fluidity of slacked lime (Brief Summary) by adding a siloxane to the slacked lime (col. 2, l. 35-41).

Regarding claims 2 and 4, Langelin does not expressly state the loss of ignition of the product. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Regarding claim 3, the residuals of Langelin may be water (Examples).
Regarding claim 5, Langelin teaches that the d50 may be 8 (Table 1, Item 1).
Regarding claim 8-10, Langelin teaches that the pore volume may be greater than 0.17 and less than 30 cm^3/g (Table 1) and the pore diameter may be 100 to 400 A (col. 7, l. 9).
Regarding claim 11, Langelin teaches the product may be used to treat exhaust gases (Industrial Test).
Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JAMES A FIORITO/Primary Examiner, Art Unit 1731